Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 9 in the reply filed on January 18, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (China Patent Application Publication CN 111739087), hereinafter referred as Liang, or in an alternative, under 35 U.S.C. 103 as being unpatentable over Liang in view of Yoshikawa et al. (US Patent Application Publication 2019/0318498), hereinafter referred as Yoshikawa.

Regarding claim 1, Liang discloses a method (abstract), comprising: 
page 4, para. 12, S1: establishing a scene point cloud by the scene depth map collected by the depth map camera), and (ii) image data captured by an image sensor (page 5, para. 1, RGB image data from RGB sensor), the point cloud and the image data representing a support structure bearing a set of objects (page 3, para. 2, object, shelf, page 5, last para. to page 6, 1st para., shelf, goods); 
obtaining an image boundary corresponding to an object from the set of objects (page 4, 2nd para. from bottom, performing position calibration to the surrounding box of the object); 
determining a portion of the point cloud corresponding to the image boundary (page 4, 2nd para. from bottom, obtaining the point coordinate of the bounding box); 
selecting, from the determined portion, a subset of points corresponding to a forward surface of the object (page 4, 2nd para. from bottom, since 3D points coordinate of the bounding box is selected, a subset of points corresponding to a forward surface of the object is included); and 
generating a three-dimensional position of the object based on the forward surface (page 4, 2nd para. from bottom, calculating the position coordinate based on the point coordinate fitting).  
Or, in an alternative, if the Applicant still argues that Liang does not teach selecting, from the determined portion, a subset of points corresponding to a forward surface of the object. 
Fig. 6). In addition, Yoshikawa discloses the method wherein determining a subset of points corresponding to a forward surface of the object ([0058], determine points in point cloud for forward surface of object depth; also Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liang, and selecting, from the determined portion, a subset of points corresponding to a forward surface of the object. The motivation for doing this is a specified region can be utilized as a position reference.

Regarding claim 2 (depends on claim 1), Yoshikawa discloses the method wherein the portion of the point cloud corresponds to a portion of a camera field of view (Fig. 6, point cloud for object 80B corresponds to a portion of a camera field of view 12a).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Yoshikawa, and in further view of Phan et al. (US Patent Application Publication 2019/0311486), hereinafter referred as Phan.

Regarding claim 3 (depends on claim 1), Liang in view of Yoshikawa fails to explicitly disclose the method wherein selecting the subset of points includes allocating the 
	However, in a similar field of endeavor Phan discloses a method for determining object positioning (Fig. 4 and 7). In addition, Phan discloses the method wherein selecting the subset of points includes allocating the portion of the point cloud to bins corresponding to successive depths ([0053]); and selecting the bin having the greatest number of points allocated thereto ([0053 - 0057], each of successive bin is selected including the bin having the greatest number of points allocated thereto).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liang, and selecting the subset of points includes allocating the portion of the point cloud to bins corresponding to successive depths; and selecting the bin having the greatest number of points allocated thereto. The motivation for doing this is that the depth map can be generated accurately.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Yoshikawa, and in further view of Ledoux et al. (US Patent Application Publication 2017/0312634), hereinafter referred as Ledoux.

Regarding claim 4 (depends on claim 1), Liang in view of Yoshikawa fails to explicitly disclose the method further comprising: obtaining a second image boundary; generating a second three-dimensional position of the object based on the second image boundary; determining that the second image boundary corresponds to the object; and 
	However, in a similar field of endeavor Phan discloses a method for determining object positioning (Fig. 4 and 7). In addition, Phan discloses the method wherein obtaining a second image boundary; generating a second three-dimensional position of the object based on the second image boundary; determining that the second image boundary corresponds to the object; and generating a combined three-dimensional position based on the three-dimensional position and the second three-dimensional position ([0025 - 0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liang, and obtaining a second image boundary; generating a second three-dimensional position of the object based on the second image boundary; determining that the second image boundary corresponds to the object; and generating a combined three-dimensional position based on the three-dimensional position and the second three-dimensional position. The motivation for doing this is to better fit 3D object into a correct orientation.

Allowable Subject Matter
Claims 5 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668